Case 3:21-cv-00834-VAB Document 1-1 Filed 06/18/21 Page 1 of 8




           EXHIBIT A
       Case 3:21-cv-00834-VAB Document 1-1 Filed 06/18/21 Page 2 of 8




RETURN DATE: JUNE 29, 2021                           :                              SUPERIOR COURT

MERCEDES ALMONTE-NUNEZ                               :                              J.D. OF HARTFORD

VS.                                                  :                              AT HARTFORD

RICARDO VALADEZ AND
UNITED VAN LINES, LLC                                :                              MAY 19, 2021

                                           COMPLAINT

FIRST COUNT – Negligence (Mercedes Almonte-Nunez v. Ricardo Valadez)

       1.      At all times relevant herein, Blue Hills Avenue is a public highway that runs

through the Town of Bloomfield in the County of Hartford and State of Connecticut.

       2.      Plaintiff Mercedes Almonte-Nunez (hereinafter referred to as “Plaintiff”) at all

times relevant to this complaint resided at 20 Nelson Street, Apartment C in Hartford,

Connecticut.

       3.      Defendant Ricardo Valadez (hereinafter referred to as “Defendant Valadez”) at

all times relevant to this complaint resided at 901 East Newcomb Street in Lubbock, Texas.

       4.      Defendant United Van Lines, LLC (hereinafter referred to as “Defendant

Company”) at all times relevant to this complaint was a foreign LLC authorized to transact

business in the State of Connecticut with a principal business address at 1 Premier Drive in

Fenton, Missouri.




                                            The Freeman Law Firm, LLC
                                  90 Brainard Road, Suite 201, Hartford, CT 06114
                             Ph: (860) 249-4444 • Fax: (860) 206-9445 • JURIS NO. 433833
        Case 3:21-cv-00834-VAB Document 1-1 Filed 06/18/21 Page 3 of 8




       5.      On or about December 21, 2018, at approximately 3:49 p.m., Plaintiff was the

owner and operator of a 1999 Toyota Corolla motor vehicle as she was traveling in a

southerly direction along Blue Hills Avenue.

       6.       On said date and at said time and place, Defendant Valadez was the authorized

operator of a motor vehicle owned by Defendant Company as he was similarly traveling in a

southerly direction along Blue Hills Avenue, when he suddenly and without warning crossed

into Plaintiff’s lane of travel and consequently struck Plaintiff’s motor vehicle, resulting in the

injuries, damages and losses to Plaintiff as more particularly set forth hereinafter.

       7.      Said occurrence was due to the carelessness and negligence of Defendant

Valadez in one or more of the following ways, in that he:

            a. Failed to keep a reasonable and proper lookout and pay attention to where he

               was going;

            b. Failed to sound his horn, or give a timely warning, or any warning whatsoever,

               of the impending collision;

            c. Failed to keep and operate said vehicle under proper control;

            d. Operated his motor vehicle at a speed greater than that which was reasonable

               having regard to the width, traffic and use of the highway, intersection of

               streets and weather conditions, in violation of Connecticut General Statutes §

               14-218a;




                                              The Freeman Law Firm, LLC
                                    90 Brainard Road, Suite 201, Hartford, CT 06114
                               Ph: (860) 249-4444 • Fax: (860) 206-9445 • JURIS NO. 433833
       Case 3:21-cv-00834-VAB Document 1-1 Filed 06/18/21 Page 4 of 8




            e. Operated his motor vehicle at an unreasonable rate of speed for the conditions

               then and there present on the roadway;

            f. Failed to apply his brakes in time to avoid a collision, although by a proper and

               reasonable exercise of his faculties, he could have and should have done so;

            g. Failed to stop, swerve, turn or maneuver his vehicle in time to avoid the

               collision;

            h. Changed lanes of travel when it was not safe or reasonable to do so with regard

               to other motor vehicles on the roadway;

            i. Violated Connecticut General Statutes §14-232(a)(1) in that he failed to

               maintain a safe distance while passing another vehicle traveling in the same

               direction until fully overtaking said vehicle;

            j. Violated Connecticut General Statutes §14-242 in that he failed to give an

               appropriate signal and moved right and left from a direct course when such

               movement could not be made with reasonable safety;

            k. Made an improper lane change; and

            l. Violated Connecticut General Statutes § 14-236 in that he failed to drive in the

               proper lane or changed lanes when such movement could not be made with

               reasonable safety.

       8.      As a result in part or in whole of the collision, Plaintiff suffered and continues

to suffer from neck pain, back pain, left knee pain, headaches, restlessness, mental anguish,


                                             The Freeman Law Firm, LLC
                                    90 Brainard Road, Suite 201, Hartford, CT 06114
                              Ph: (860) 249-4444 • Fax: (860) 206-9445 • JURIS NO. 433833
        Case 3:21-cv-00834-VAB Document 1-1 Filed 06/18/21 Page 5 of 8




nervousness, emotional pain and suffering, and severe traumatic shock to her nervous system,

and some or all of said injuries are or are likely to be permanent in nature.

        9.      As a further result of the collision, Plaintiff has incurred expenses for medical

care and attention, medicine, x-rays, physical therapy, et cetera, and it is reasonably probable

that her injuries will require future medical treatment and expenditures, all to her financial

detriment.

        10.     As a further result of the collision, Plaintiff’s ability to enjoy and participate in

life’s activities to the fullest has been and will continue to be impaired, all to her great loss

and damage.



SECOND COUNT – Agency (Mercedes Almonte-Nunez vs. United Van Lines, LLC)

        1-10. The allegations set forth in paragraphs 1 through 10 of the First Count are

hereby incorporated into and made Paragraph 1 through 10 of this, the Second Count, as if

more particularly set forth hereinafter.

        11.     At the time of the collision, the motor vehicle being operated by Defendant

Valadez was owned by Defendant Company and was being operated with its full knowledge

and consent.

        12.     On said date and at said time and place, Defendant Valadez was operating said

motor vehicle as an agent, servant and/or employee of Defendant Company within the




                                              The Freeman Law Firm, LLC
                                    90 Brainard Road, Suite 201, Hartford, CT 06114
                               Ph: (860) 249-4444 • Fax: (860) 206-9445 • JURIS NO. 433833
       Case 3:21-cv-00834-VAB Document 1-1 Filed 06/18/21 Page 6 of 8




meaning of Connecticut General Statutes § 52-183; and/or as a family car within the meaning

of Connecticut General Statutes § 52-182; and/or as a permissive user.

       13.    Defendant Company is liable to Plaintiff for her injuries in accordance with

Connecticut General Statutes § 52-182 and/or § 52-183, and/or under Connecticut common

law agency theory.




                                            The Freeman Law Firm, LLC
                                  90 Brainard Road, Suite 201, Hartford, CT 06114
                             Ph: (860) 249-4444 • Fax: (860) 206-9445 • JURIS NO. 433833
       Case 3:21-cv-00834-VAB Document 1-1 Filed 06/18/21 Page 7 of 8




WHEREFORE, Plaintiff claims:

   1. Monetary damages; and
   2. Such other and further relief as the Court may determine as proper.




                                                            THE PLAINTIFF,
                                                            MERCEDES ALMONTE-NUNEZ

                                                  By:       /s/Jade N. Baldwin, Esq., juris # 437120
                                                            Jade N. Baldwin, Esq.
                                                            The Freeman Law Firm, LLC
                                                            90 Brainard Road, Suite 201
                                                            Hartford, CT 06114
                                                            860-249-4444
                                                            860-206-9445 (fax)
                                                            Firm Juris No.: 433833




                                           The Freeman Law Firm, LLC
                                 90 Brainard Road, Suite 201, Hartford, CT 06114
                            Ph: (860) 249-4444 • Fax: (860) 206-9445 • JURIS NO. 433833
         Case 3:21-cv-00834-VAB Document 1-1 Filed 06/18/21 Page 8 of 8




RETURN DATE: JUNE 29, 2021                            :                              SUPERIOR COURT

MERCEDES ALMONTE-NUNEZ                                :                              J.D. OF HARTFORD

VS.                                                   :                              AT HARTFORD

RICARDO VALADEZ AND
UNITED VAN LINES, LLC                                 :                              MAY 19, 2021

                        STATEMENT OF AMOUNT IN DEMAND

         Money damages are sought in which the amount, legal interest or property in demand

is more than FIFTEEN THOUSAND DOLLARS ($15,000.00), exclusive of interest and

costs.



                                                              THE PLAINTIFF,
                                                              MERCEDES ALMONTE-NUNEZ

                                                    By:       /s/Jade N. Baldwin, Esq., juris # 437120
                                                              Jade N. Baldwin, Esq.
                                                              The Freeman Law Firm, LLC
                                                              90 Brainard Road, Suite 201
                                                              Hartford, CT 06114
                                                              860-249-4444
                                                              860-206-9445 (fax)
                                                              Firm Juris No.: 433833




                                             The Freeman Law Firm, LLC
                                   90 Brainard Road, Suite 201, Hartford, CT 06114
                              Ph: (860) 249-4444 • Fax: (860) 206-9445 • JURIS NO. 433833
